Citation Nr: 0308516	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  00-22 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel

INTRODUCTION

The veteran had active service from August 1965 to November 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Medical and Regional Office (RO).  

This case has previously come before the Board.  In January 
2003, the Board undertook additional development.  That 
development having been completed, the Board will proceed 
with adjudication of the claim.  

The veteran was afforded a hearing before a hearing officer 
at the RO in April 2002.  A transcript of the hearing has 
been associated with the claims folder.  


FINDING OF FACT

Hepatitis C is attributable to service.  


CONCLUSION OF LAW

Hepatitis C was incurred in service.  38 U.S.C.A.§ 1110 (West 
2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect that in April 1968, the 
veteran presented with nausea and vomiting.  The record notes 
his report of having been exposed to hepatitis 30 days 
earlier.  He was treated over a 3-day period for bacterial 
gastroenteritis.  On the accompanying medical history to a 
November 1968 report of examination, the veteran was noted to 
have sustained shell fragment wounds to the arms and legs on 
three separate occasions.  In December 1967, he was wounded, 
treated, and released.  In January 1968, he was wounded, held 
and treated for six days, and released.  In February 1968, he 
was wounded, treated, and released.  

On VA examination in February 1999, the examiner stated that 
he had reviewed the C-file.  The veteran reported that he had 
been diagnosed with hepatitis C in December 1998.  He 
admitted that he drank six to eight beers per night and had a 
history of alcohol abuse.  He denied having used IV drugs or 
having had a tattoo.  He stated that during service in 1967 
and in January 1968, he was wounded but did not recall 
receiving a blood transfusion.  He related that he had been 
asymptomatic.  Laboratory testing revealed hepatitis C virus 
antibody was positive.  Recent liver function tests were 
noted to be mildly elevated.  The impression was recent 
diagnosis of hepatitis C, currently asymptomatic, but with 
mildly elevated liver function tests.  The report of 
examination notes that his history was complicated by daily 
alcohol abuse, and that such could be causing his elevated 
liver function tests.

The examiner related that hepatitis could be contracted 
though blood transfusion, sexual activity, or could be of 
unknown etiology.  He stated that it was impossible to 
predict exactly when and how the veteran contracted hepatitis 
C.  He noted that the veteran had no history of an acute 
hepatitis to with which to correlate this, and that his liver 
function tests were essentially normal, with the exception of 
the very mildly elevated tests.  

By letter received in March 1999, the veteran reported that 
he had been wounded in January 1968.  He stated that in 
association with treatment for the wound, he received a blood 
transfusion.  He related that the blood transfusion caused 
hepatitis C.  

In a February 2003 VHA opinion, the examiner stated that he 
had reviewed the C-file.  The report of examination notes 
that post-service records suggested behaviors at high risk 
for hepatitis C.  The examiner stated that it was apparent 
that the veteran was thought to be at risk for exposure to 
hepatitis during service.  He noted that the veteran's 
treatment with gamma globulin on February 28, 1968 suggested 
that he was treated prophylactically for hepatitis.  The 
report notes that gamma globulin is not effective for 
hepatitis C.  The examiner stated that elevation of liver 
enzymes for hepatitis C may be episodic and a normal test in 
1983 did not rule out chronic hepatitis C infection.  He 
concluded that it was at least as likely as not that the 
veteran's hepatitis C was associated with the veteran's 
record of service.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the June 1999 rating decision of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the October 2000 statement of 
the case and in the May 2002 supplemental statement of the 
case.   The Board concludes that the discussions in the June 
1999 rating decision and in the statement and supplemental 
statement of the case, which were all sent to the veteran, 
informed him of the information and evidence needed to 
substantiate the claim.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  The veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim, and did so in April 2002.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  The Board notes that any 
defect in VA's duty to notify and assist the veteran is 
rendered moot, as the claim is herein granted.  

Analysis

The issue of whether hepatitis C is related to service 
requires competent medical evidence.  

Service medical records reflect that the veteran was wounded 
on several occasions during service in 1968; however, the 
records are negative for reference to a blood transfusion.  
Nevertheless, the Board accepts that the veteran may have had 
blood exposure in association with treatment for wounds 
during service.  38 U.S.C.A. § 1154 (West 2002).  In the 
February 2003 VHA opinion report, the examiner noted that the 
veteran was believed to be at risk for hepatitis based on the 
fact that he was treated with gamma globulin in February 
1968.  He concluded that it was at least as likely as not 
that hepatitis C was related to service.  The contemporaneous 
service medical records, coupled with the competent medical 
evidence, tends to establish that hepatitis C was contracted 
as a result of service.  The Board notes that another VA 
examiner rendered an opinion to the effect that it was 
impossible to predict exactly when the veteran contracted 
hepatitis C.  This opinion is accorded less probative weight 
than the more detailed VHA opinion.

The Board notes while the 1999 VA examiner stated that that 
there was no history of an acute hepatitis with which to 
correlate the elevated liver function tests, the February 
2003 VA examiner specifically stated that hepatitis C may be 
episodic, and that a negative test in 1983 did not rule out 
chronic hepatitis C infection.  The Board finds that the 
evidence is in favor of the claim.  Therefore, the appeal is 
granted.  


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

